PER CURIAM.
*927Lorna L. House appeals from the trial court's judgment denying her Motion for Contempt and Sanctions and finding Richard J. Craig not in contempt for failing to pay maintenance as ordered in the Decree of Dissolution. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court was supported by substantial evidence and was not an abuse of discretion. Nance v. Nance, 880 S.W.2d 341, 343 (Mo. App. E.D. 1994) ; Henderson v. Henderson, 389 S.W.3d 260, 266 (Mo. App. E.D. 2012). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).